UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, California 94104-4708 (Address of principal executive offices) (Zip code) Brown Brothers Harriman & Co. 40 Water Street Boston, MA 02109-3604 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-955-9988 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 ITEM 1.SCHEDULE OF INVESTMENTS SHELTON GREATER CHINA FUND Schedule of Investments as of September 30, 2011 (Unaudited) Shares U.S. Dollar Value COMMON STOCK (92.51%) Basic Materials (7.61%) Chemicals (5.58%) Formosa Chemicals & Fibre Corp $655,058 Formosa Plastics Corp 1,956,939 Nan Ya Plastics Corp 871,955 3,483,952 Iron/Steel (0.97%) China Steel Corp 603,163 Mining (1.06%) Zhaojin Mining Industry Co., Ltd 665,366 Total Basic Materials 4,752,481 Communications (18.36%) Internet (1.35%) Tencent Holdings Ltd 840,949 Telecommunications (17.01%) China Mobile Ltd 4,455,989 China Telecom Corp. Ltd 1,905,996 China Unicom Hong Kong Ltd 1,043,485 Chunghwa Telecom Co., Ltd 1,664,589 HTC Corp 1,180,933 Taiwan Mobile Co., Ltd 368,506 10,619,498 Total Communications 11,460,447 Consumer Cyclical (8.41%) Auto Parts & Equipment (0.06%) Tong Yang Industry Co., Ltd 38,779 Lodging (1.24%) Formosa International Hotels Corp 113,466 * Sands China Ltd 478,489 SJM Holdings Ltd 181,487 773,442 Retail (7.11%) Far Eastern Department Stores Co., Ltd 263,774 Giordano International Ltd 331,143 Golden Eagle Retail Group Ltd 619,160 GOME Electrical Appliances Holding Ltd 237,447 Luk Fook Holdings International Ltd 178,663 President Chain Store Corp 1,140,685 Sa SaInternational Holdings Ltd 180,588 * Shanghai Pharmaceuticals Holding Co., Ltd 860,458 * Sun Art Retail Group Ltd 626,861 4,438,779 Total Consumer Cyclical 5,251,000 Consumer Non-cyclical (6.11%) Beverages (0.28%) Silver Base Group Holdings Ltd 178,150 Food (3.39%) China Mengniu Dairy Co., Ltd 1,069,155 Standard Foods Corp 772,828 Want Want China Holdings, Ltd 271,460 2,113,443 Healthcare (1.38%) St Shine Optical Co., Ltd 860,995 Pharmaceuticals (1.06%) Sinopharm Group Co., Ltd 661,002 Total Consumer Non-cyclical 3,813,590 Diversified (1.21%) Holding Companies (1.21%) Dah Chong Hong Holdings Ltd 155,753 Hutchison Whampoa Ltd 600,164 755,917 Total Diversified 755,917 Energy (10.22%) Coal (2.55%) China Shenhua Energy Co., Ltd 1,591,539 Oil & Gas (7.67%) China Petroleum & Chemical Corp 1,478,591 CNOOC Ltd 998,049 Kunlun Energy Co., Ltd 699,507 PetroChina Co., Ltd 1,610,150 4,786,297 Total Energy 6,377,836 Financial (15.46%) Bank (5.15%) BOC Hong Kong Holdings Ltd 756,495 Chang Hwa Commercial Bank 891,892 Hang Seng Bank Ltd 589,768 Industrial & Commercial Bank of China 980,593 3,218,748 Diversified Financial Services (3.13%) Chinatrust Financial Holding Co., Ltd 341,438 Fubon Financial Holding Co., Ltd 269,771 Hong Kong Exchanges & Clearing Ltd 1,032,319 * Yuanta Financial Holding Co., Ltd 308,440 1,951,968 Insurance (3.82%) AIA Group Ltd 1,150,015 Cathay Financial Holding Co., Ltd 471,705 China Life Insurance Co., Ltd 654,970 PICC Property & Casualty Co., Ltd 108,456 2,385,146 Real Estate (3.36%) Hang Lung Properties Ltd 151,774 Hysan Development Co., Ltd 151,132 Link REIT 632,765 Sun Hung Kai Properties Ltd 1,160,925 2,096,596 Total Financial 9,652,458 Industrial (7.07%) Building Materials (0.28%) Anhui Conch Cement Co., Ltd 138,618 Asia Cement Corp 8,384 Taiwan Glass Industrial Corp 28,330 175,332 Electronics (4.73%) Hon Hai Precision Industry Co., Ltd 1,067,686 Radiant Opto-Electronics Corp 286,014 Silitech Technology Corp 982,597 Taiwan Surface Mounting Technology Co., Ltd 615,980 2,952,277 Engineering & Construction (1.68%) Cheung Kong Infrastructure Holdings Ltd 940,548 China State Construction International Holdings Ltd 106,530 1,047,078 Miscellaneous Manufacturers (0.38%) Largan Precision Co., Ltd 235,174 Total Industrial 4,409,861 Technology (11.29%) Computers (0.49%) Asustek Computer Inc 303,070 Semiconductors (10.50%) Advanced Semiconductor Engineering Inc 434,597 Chipbond Technology Corp 1,107,584 MediaTek Inc 1,107,480 Taiwan Semiconductor Manufacturing Co., Ltd 3,903,827 6,553,488 Software (0.30%) Kingdee International Software Group Co., Ltd 189,958 Total Technology 7,046,516 Utilities (6.77%) Electric (3.16%) CLP Holdings Ltd 1,355,376 Power Assets Holdings Ltd 618,133 1,973,509 Gas (3.61%) Beijing Enterprises Holdings Ltd 407,639 ENN Energy Holdings Ltd 823,044 Hong Kong & China Gas Co., Ltd 1,021,152 2,251,835 Total Utilities 4,225,344 TOTAL COMMON STOCK (COST $61,541,758) 57,745,450 SHORT TERM SECURITIES (0.59%) Time Deposit (0.59%) Wells Fargo - Grand Cayman, 0.03%, Due 10/03/11 368,259 TOTAL SHORT-TERM SECURITIES (COST $368,259) 368,259 TOTAL INVESTMENTS IN SECURITIES AT FAIR VALUE (COST $61,910,017)** 58,113,709 OTHER NET ASSETS (6.90%) 4,310,083 NET ASSETS $62,423,792 * Non-income producing security. ** Aggregate cost for federal income tax purpose is $64,828,234. At September 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $2,887,237 Unrealized depreciation Net unrealized depreciation Fair Value Measurements and Disclosures - The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at September 30, 2011 using fair value hierarchy: At September 30, 2011 Level 1(b) Level 2(b) Level 3 Total Investments, in securities Common stocks (a) $ $
